10 N.Y.3d 925 (2008)
DAVID COHEN et al., as Coadministrators of the Estate of ADAM COHEN, Deceased, Appellants,
v.
STATE OF NEW YORK, Respondent.
BARBARA MINKOFF, as Administrator of the Estate of JORDAN SATIN, Deceased, Appellant,
v.
STATE OF NEW YORK, Respondent.
IRA RICHMAN et al., as Coadministrators of the Estate of JONAH RICHMAN, Deceased, Appellants,
v.
STATE OF NEW YORK, Respondent.
Court of Appeals of the State of New York.
Submitted May 21, 2008.
Decided June 26, 2008.
Motion by New York State Trial Lawyers Association for leave to appear amicus curiae on the motion for leave to appeal herein dismissed as academic.